Title: [Diary entry: 5 January 1787]
From: Washington, George
To: 

Friday 5th. Mercury at 54 in the Morning—51 at Noon and 46 at Night. Day clear. In the Morning it was calm but by 8 oclock the wind Sprung up at No. Wt. & encreased till it came to blow hard & continued

to do so till Night and some time within it. It grew colder but was not disagreeably cold. A Mr. Smith—Boat builder came here to build me a fishing Boat for which I am to allow him 8/. a foot and a pint of rum pr. day. Rid to the Plantations, all. In the Neck began with 8 plows to plow the cut which had been in drilled Corn next the Barn—crossing the old farrows at this plowing.